Title: From Timothy Pickering to Tench Tilghman, 10 May 1781
From: Pickering, Timothy
To: Tilghman, Tench


                        Extract of a letter from Colonel Pickering Q.M.G. to Lieut. Colonel Tilghman dated Newburgh N.Y.
                                May 10th 1781"Dear sir
                                10 May 1781
                            

                        
                        Your favor of this date is just received—I know not who has the Direction of the shad fishery; & if I
                            did have no authority to put the Business in a new train.
                        The Pettiaugers I can order to be got ready to sail at a moment’s warning: and for the security of the fish
                            against the accident you mention (which however can scarcely happen) each boat may take & keep on board a barrel
                            or two of salt—But somebody must be authorized to contract for the delivery of the fish from the seine, and an order given
                            for the salt, of which I presume there is already enough at Esopus to answer every demand on the proposed plan." 
                    